DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/21 has been entered.  Claim(s) 1, 3-9, 11-12 and 14-15 is/are pending and under examination.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1, 3-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation “measuring concentration of the person by sensing galvanic skin response (GSR) using a GSR sensing device by applying a constant voltage to skin of the person through two electrodes and detecting the current passing through the skin during the predefined time period wherein GSR is an electro-dermal response where the skin conductance changes with the state of the sweat glands in presence of stressful, likeable events and wherein GSR is characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states and are calculated by taking inverse transform of Fourier coefficients".  However, the claim is silent as to how concentration relates to the sensed galvanic skin response.  The claim states that GSR is characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states, but it is unclear if the recited specific physiological aspects of brain states corresponds to concentration, and if it does correspond, the 
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation "measuring stress level of the person by sensing-heart rate variability (HRV), using a pulse oximeter wearable on the index finger for sensing a photo- plethysmogram (PPG) signal during the predefined time period, wherein the stress level is proportional to matching of the skill level with the required challenge level, wherein HRV is calculated in three time domain HRV parameters namely Root mean square of successive differences between AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page No: 3adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals".  However, the claim is silent as to how stress relates to the sensed heart rate variability.  The claim states that the stress level is proportional to matching of the skill level with the required challenge level, but it is unclear how skill level is determined and how this relates to the sensed HRV.  Although the claim further defines how HRV is calculated, the recited calculation does not discuss stress level at all.  Thus, there is no apparent nexus between HRV and stress level.  Therefore, it is unclear how stress level is measured because the claim does not provide sufficient explanation how the HRV data is interpreted to achieve the claimed stress level measurement.  Therefore, claim 1, 9 and 15, and the dependent claims thereof based on their incorporation by reference is indefinite.
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation "generating by a processor an output signal using the EEG signal depicting brain activity of the person, the GSR characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states depicting the concentration of the person and the HRV calculated in three time domain HRV parameters namely Root mean square of successive differences between adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals depicting the stress level of the person as input; and comparing by the processor, the generated output signal with a predefined model using a two state Markov chain with distance Dk, 

35 USC 112(a)
Claim(s) 1, 3-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation “measuring concentration of the person by sensing galvanic skin response (GSR) using a GSR sensing device by applying a constant voltage to skin of the person through two electrodes and detecting the current passing through the skin during the predefined time period wherein GSR is an electro-dermal response where the skin conductance changes with the state of the sweat glands in presence of stressful, likeable events and wherein GSR is characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states and are calculated by taking inverse transform of Fourier coefficients".  However, the claim is silent as to how concentration relates to the sensed galvanic skin 
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation "measuring stress level of the person by sensing-heart rate variability (HRV), using a pulse oximeter wearable on the index finger for sensing a photo- plethysmogram (PPG) signal during the predefined time period, wherein the stress level is proportional to matching of the skill level with the required challenge level, wherein HRV is calculated in three time domain HRV parameters namely Root mean square of successive differences between AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page No: 3adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals".  However, the claim is silent as to how stress relates to the sensed heart rate variability.  The written description as originally filed does not provide any details for how this is performed, and thus one of ordinary skill would reasonably conclude that the Applicant did not have possession of the claimed invention at the effective filing date.
Claim(s) 1 (and similarly claim 9 and 15) recite(s) the limitation "generating by a processor an output signal using the EEG signal depicting brain activity of the person, the GSR characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states depicting the concentration of the person and the HRV calculated in three time domain HRV parameters namely Root mean square of successive differences between adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals depicting the stress level of the person as input; and comparing by the processor, the generated output signal with a predefined model using a two state Markov chain with distance Dk, wherein the distance metric Dk gives an estimate on the overall experience of the person related to boredom and flow and is used to assess the learning experience of the person and wherein the predefined model is configured to be used to assess the learning experience of the person on whether they enter flow state during the learning process and wherein comparison is performed by deriving state transition probabilities for the learning session". The claim does not provide any definition for how the recited input signals (i.e., EEG, GSR, and HRV) are used to achieve the recited generated output signal.  The claim merely states that an output signal is generated based on this information, thus amounting to a 

RESPONSE TO ARGUMENTS
35 USC 112 – Rejections
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.  Examiner notes that the previous rejection under 35 USC 112(b) in paragraph 7 of the Office Action mailed 8/17/20 is withdrawn based on the deletion of the limitation in the currently amended claims.  
In response to Applicant's argument that it is clear that GSR depicts concentration, citing to the new limitations, Applicant is directed to the updated rejections above.  Moreover, there is still no nexus positively claimed or disclosed between GSR and concentration.  Therefore, Applicant’s argument is not persuasive.
In response to Applicant's argument that the amendment gives a connection between calculations and stress of a person, Applicant is directed to the updated rejections above.  Moreover, there is still no nexus positively claimed or disclosed between HRV and stress level.  Therefore, Applicant’s argument is not persuasive.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAMES B HULL/Primary Examiner, Art Unit 3715